The plaintiff prays a judgment against Harry C. Brownell, cestui que trust of the income of a trust fund created by the third clause of his wife's will, and for a decree against the Westport Bank and Trust Company, trustee of said fund, requiring it, as such income accrued, to pay over the net amount thereof, which would otherwise be payable to Harry C. Brownell, to the plaintiff or his order, until the said judgment be fully satisfied.
Mrs. Brownell, by the third clause of her will, devised and bequeathed her property to the Trust Company, in trust to invest the same and collect the income, *Page 221 
"and to pay over the same when collected in quarterly payments unto my husband Harry C. Brownell, for the sole and separate use of my said husband for and during all the term of his natural life, and so that the same shall not be liable for the contracts, debts or engagements of my said husband."
The defendant claims that this created a spendthrift trust in favor of Mr. Brownell, and that this limited equitable estate could not be alienated by him and is beyond the reach of the plaintiff creditor.
The spendthrift trust is one which provides a fund for the benefit of another, and which secures it against his own improvidence and places it beyond the reach of his creditors. In 1899 the General Assembly passed an Act covering these kinds of trusts. At this time there was a settled English doctrine and a settled American doctrine relating to trusts of this character. Under the English doctrine a life estate, like an estate in fee, carries with it to the cestui que trust the power of alienability and makes both liable for his debts. Under the American doctrine as recognized at this time by the United States Supreme Court and the courts of most of the States, the donor of the equitable life estate might, by appropriate language evincing an intent so to do, create an estate which would give to the cestuique trust the income for life and make the same inalienable by him and beyond the reach of his creditors.Mason v. Rhode Island Hospital Trust Co., 78 Conn. 81,85, 61 A. 57; 25 R. C. L. p. 352; Nichols v. Eaton,91 U.S. 716.
We had in 1899 adopted the American doctrine in part. In Easterly v. Keney, 36 Conn. 18, we construed the testamentary trust then before the court as giving to the cestui que trust a vested life estate in the rents and profits of the land, the subject of the trust. The trust we held to be unlimited as to time and continuing during *Page 222 
the life of the cestui que trust, and giving to the trustee no discretionary power of appropriation, no power to withhold the income from the cestui que trust
when the time arrived for payment. We therefore held that the income belonged to the cestui que trust, for all purposes, like any other property, and was available for the payment of his debts, despite the testatrix's provision in the will that the rents and profits should in no case enure to the benefit of creditors. We pointed out the method by which the testatrix might have secured the income from creditors. "The testatrix should have conferred upon the trustee discretionary power of appropriation, if she desired to deprive the cestui que trust of ownership of the rents and profits before they should be paid to him." p. 22. In Huntington v. Jones, 72 Conn. 45, 50, 43 A. 564, we construed the testamentary trust as one requiring the trustees to apply the whole of the net income to the use of the cestui que trust; and we held that upon their refusal he could, by a proper proceeding in equity, compel them so to do, and as he could do this so his creditors could do it. The reason given for this holding was that the trustee was given no discretion over the income.
This was as far as we had reached in the development of our law of spendthrift trusts when the statute of 1899 was passed. Public Acts of 1899, Chap. 210; General Statutes, §§ 5872-5875. This legislation, we believe, was wholly new to us. It provided, that whenever by will, or other instrument, a trust was created to receive the rents, profits, or income of real or personal estate for the benefit of any person, such rents, profits, and income should be liable in equity to the claims of the creditors of such beneficiary when there was in the trust so created (1) no direction for accumulation of the income: (2) no discretion given to *Page 223 
the trustees to withhold such rents, profits and income from the beneficiary; and (3) no express provision that such trust is for the support of the beneficiary or his family.
This Act included our law as to spendthrift trusts so far as we had developed it, but it carried it far beyond. It covered a substantial part of the so-called American doctrine, but it did not enact it in whole, and it attached conditions to the validity of spendthrift trusts unknown to the American doctrine. It was, we think, an attempt to broaden our law and to attach certain definite conditions to all such trusts, whose presence should mark their validity, and whose absence should disclose their invalidity. It is not merely a statute of procedure, but one determining substantive rights. It applies to all trusts where property is given to trustees to pay over income. It is exclusive. Clearly it purposes to include all methods by which spendthrift trusts may be made effective. It is not narrow in its scope. Let the testamentary trust expressly provide that the income shall be for the support of the beneficiary or his family, and the testator's intent will prevail and the trust be protected from the claims of creditors of the beneficiary. The statute is notice to all of how to effectively frame such a trust.
Whether the statute intends that all income may be given by such a trust to the support of the beneficiary and his family, or whether the support intended is limited to what is reasonable in view of the station in life of the beneficiary, or is limited in some other way, — we are not now called upon to decide.
Under the trust provision before us the trustee is given no discretion over the income, no right to withhold it, no right to accumulate it, and no power to expend it for the beneficiary for any purpose, and the trust is not for the support of the beneficiary or his *Page 224 
family; hence it is not within the terms of the statute. General Statutes, §§ 5872, 5873.
The statute is the only authority now known to our law for the creation of spendthrift trusts. While this statute exists, our duty is satisfied in ascertaining whether a given trust is within or without it. We have no occasion to determine whether we will adopt the so-called American doctrine in its entirety or not, or to determine whether we will enlarge our law of spendthrift trusts as it stood prior to the Act of 1899.
Counsel for the defendant assume to find in some of our decisions, adopted since the passage of the Act of 1899, an acceptance of the American doctrine, and thereupon distinguish the statute as applicable to an unlimited right to, and estate in, the trust fund. That narrows the meaning of the statute against its explicit wording. We know of no decision of ours which has ever definitely adopted the so-called American doctrine.Mason v. Rhode Island Hospital Trust Co.,78 Conn. 81, 61 A. 57, relied upon by the defendant, does not adopt this doctrine. What it decided was what Easterly v. Keney, 36 Conn. 18, and Huntington
v. Jones, 72 Conn. 45, 43 A. 564, decided, that where trustees were given, as in the will before the court, discretionary power to give or withhold from a beneficiary income, he was incapable of alienating it and his creditors could not take it. The opinion recognizes the existence of the American doctrine: it does not adopt it nor approve of it. The same doctrine controlled in Holmes v. Bushnell, 80 Conn. 233,67 A. 479, and in this case the court points out that the trust in question was created prior to the Act of 1899.
The hardship attendant upon the enforcement of this statute is not peculiar to this case. It frequently follows a failure to observe statutory provisions.
Questions on reservation two and three are answered *Page 225 
in the affirmative, and six in the negative. As to question five, the expenses and counsel fees of the defendant trustee are to be chargeable to and paid from the income of the trust fund.
Other questions need not be answered in view of the conclusions reached.
The Superior Court is advised to render judgment in accordance with the foregoing opinion.
   No costs in this court will be taxed in favor of either party.
In this opinion PRENTICE, C. J., BEACH and CASE, Js., concurred.